388 N.W.2d 748 (1986)
STATE, by Linda C. JOHNSON, Commissioner of the Department of Human Rights, Respondent,
v.
SCIENTIFIC COMPUTERS, INC., Relator.
No. C3-85-2053.
Supreme Court of Minnesota.
July 2, 1986.

ORDER
Based upon all the files, records and proceedings herein,
IT IS HEREBY ORDERED that the petition of Scientific Computers, Inc. for further review of the decision of the Court of Appeals be, and the same is, granted for the limited purpose of reversing the order of the Court of Appeals discharging the writ of certiorari. Keefe v. Cargill (C4-85-2160). The matter is remanded to the Court of Appeals for disposition of the appeal on the merits.